Nichols, Judge:
This 'appeal for reappraisement is before me on the following stipulation of counsel for the respective parties:
IT IS HEREBY STIPULATED AND AGREED by and between the attorney for the plaintiff and the Assistant Attorney General for the United States, subject to the approval of the Court, as follows:
1. That the involved merchandise was entered on or after the effective date of the Customs Simplification Act of 1956 (Public Law 927, *68584th Congress, T.D. 54165) and is not identified on the Final List published by the Secretary of the Treasury pursuant thereto (T.D. 54521).
2. That same consisted of 70 cartons (70 pcs.) boys’ and girls’ light weight bicycles, sizes 21" x 26" x 1%" and 19" x 26" x 1%" respectively, and were exported from Japan on May 29, 1962.
3. That on or about the date of exportation, the price at which such or similar merchandise was freely sold or offered in the principal markets of the country of exportation, in the usual wholesale quantities and in the ordinary course of trade for exportation to the United States, said price including the cost of all containers and coverings of whatever nature and all other expenses incidental to placing the merchandise in condition, packed ready for shipment to the United States was equal to the invoice unit value, net.
4. The appeal may be submitted on this stipulation, the same being limited to the merchandise and the issues described hereinabove and abandoned in all other respects.
On the agreed facts, I find and hol'd that export value, as that value is defined in section 402 (b) of the Tariff Act of 1930, 'as amended by the Customs Simplification Act of 1956, 70 Stat. 943, is the proper basis for the determination of the value of the merchandise involved herein and that said value is the invoice unit value, net.
Judgment will be rendered accordingly.